928 F.2d 1132
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Preston BURR, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-1920.
United States Court of Appeals, Sixth Circuit.
March 28, 1991.

E.D.Mich., No. 89-72632;  Woods, J.
E.D.Mich.
AFFIRMED.
Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Preston Burr appeals the district court's decision affirming the Secretary's denial of social security disability benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, counsel for all parties have waived oral argument in this case.


2
Burr filed an application for social security disability benefits with the Secretary, alleging that he suffered from debilitating pain in his left knee.  Following a hearing, the Administrative Law Judge determined that Burr was not disabled because he had the residual functional capacity to perform a full range of sedentary work.  The Appeals Council affirmed the ALJ's determination.


3
Burr then filed a complaint seeking review of the Secretary's decision.  Over Burr's objections, the district court adopted the magistrate's report and recommendation and ruled that substantial evidence existed to support the Secretary's determination and granted summary judgment for the defendant.


4
Burr has filed a timely appeal, claiming that the Secretary's decision is not supported by substantial evidence.


5
Upon review, we determine that substantial evidence exists to support the Secretary's decision.    Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989).


6
Accordingly, we affirm the district court's judgment for the reasons set forth in the magistrate's report and recommendation filed on April 30, 1990, as adopted by the district court in its order filed on June 27, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.